Martin, J.
delivered the opinion of the court. The defendant, sued as indorser of a promissory note, pleaded the general issue; there was judgment against him, and he appealed.
The note, indorsement and protest were proved.
The parish judge, acting as notary public, gave notice of the protest to the defendant by a letter directed to him, and put into the post-office at Donaldsonville, parish of Ascension, on the day of the protest. He demanded payment from him, offering to accept his own note; this the defendant declined, but offered to indorse a note of the maker for the same amount.
The defendant resides four miles from Donaldsonville, and in the same parish; there is no mail or post office between Donaldsonville and the defendant’s residence. He sends to the post office at Donaldsonville for his letters and *360papers, ordinarily; at times, his friends take them out for him.
Eastern Dis'ct.
January 1827.
Morphy for the plaintiff, Conrad for the defendant.
We are of opinion that the plaintiff has failed to shew a legal notice. Where notice may be conveyed by mail, it suffices to put it in time, properly directed, in the post office. But where the notice cannot be conveyed by mail, it is idle to put it into the office; for the post office affords a safe means of conveyance, but not a legal place of deposit for notices. This case is not to be distinguished from that of Clay vs. Oakly, determined last fall at Alexandria.
The offer of the defendant to indorse a note of the maker for the same sum, is no evidence of a waiver of notice. This was pressed on us in this very case last winter. Vol. 4, 125; and we said the waiver could not be inferred from this circumstance.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed. And it is further ordered, adjudged and decreed, that there be judgment of non-suit, with costs in both courts.